DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a battery pack comprising a battery casing section, a plurality of battery cell stacked in a predetermined stacking direction, a conductive-member casing section mounted to face the upper surface of the battery casing section, a plurality of conductive member disposed in the conductive-member casing section, a cover member arranged to face the conductive members to thereby form a cooling passage between the cover member and the conductive members, the conductive-member casing section has opposing first and second walls in a flow direction wherein the flow direction being perpendicular to the predetermined stacking direction, the cover member has opposing first and second ends wherein the first end of the cover member is arranged to project toward the first wall of the conductive-member casing section to form an inlet and wherein the second end of the cover member is arranged to project toward the second wall of the conductive-member casing section to form an outlet, and wherein each of the first and second walls of the conductive-member casing section is located to be closer to the battery cell than an upper surface of the conductive members is; is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Umemoto et al. (US 2010/0255360) discloses a battery stack 1 with a partition 8 (having walls 8a and bottoms 8b) to insulate bus bars 5 that connect terminals of the battery stack, and the battery stack has a cover 15. The partition 8 reads on the conductive-member casing section because the front edge of the bottom 8a of partition 8 has the same structure as the claimed first or second wall of the conductive-member casing section (see annotated Fig 3 below, which has the front part of bottom 8b having a vertical front like the claimed wall). While the cover 15 has first/second ends (Figs 3-4), neither of these ends project towards the wall of the partition 8 to form an inlet or outlet. In addition, there is no teaching or suggestion to modify or add ends to the cover which project to the ends of the partition wall. Further, a blower 50 in a casing 53 is attached to the side to supply air, which complicates the motivation to add ends to the cover because such a modification would change the air flow.

    PNG
    media_image1.png
    184
    362
    media_image1.png
    Greyscale


Watanabe et al. (US 2012/0082875) discloses a battery pack having several battery stacks 1 each within its own housing (abstract, Fig 1). For each battery stack, a cell cover 31 covers an upper frame 350 (reads on the claimed conductive-member casing section) (Fig 9). However, a module fixation member 4 covers the cover, and has suspending walls 42 (first/second ends of the cover member) that project downward with ventilation openings 423 that communicate with the openings in the cell cover 31 and upper frame (Figs 7, 10-11). However, because the upper frame 350 has first and second walls which project upwards as the claimed walls of the conductive-member casing section (Fig 10), these walls of the upper frame are not closer to the battery cell than an upper surface of a conductive member as claimed (see annotated Fig 10 below).

    PNG
    media_image2.png
    182
    312
    media_image2.png
    Greyscale

Iritani et al. (US 2011/0300421) discloses a battery stack 1 having several different embodiments. In several embodiments, an air flow passes over the battery stack in the stacking direction (Figs 1-5). In a different embodiment, air flow is capable of traveling perpendicular to the stacking direction (Figs 6-8). However, in the different embodiment, the air flow travels up and then through the cell stack (see Fig 8), and therefore any cover member would not appear to have a part projecting toward a conductive-member casing section. In addition, Iritani does not disclose a structure that meets the limitations of the conductive-member casing section, nor even if one were added (such as by Umemoto or Watanabe above) the combination would not have the air flow pass between the conductive-member casing section and the cover such that their respective ends would form an inlet and outlet of the cooling fluid passage.
Lim (US 2012/0129030) discloses a battery pack 100 wherein the terminals of the battery cells are protected by an upper 126 and lower 127 shielding unit (Fig 2). While the lower shielding unit can be considered a conductive-member casing section, even with openings 124 in the lower shielding unit that are directed at the terminals or at the middle of the bus bar (Figs 4-5), the upper shielding unit 126 merely covers one set of terminals. Therefore, there is no cooling passage along the stacking direction, nor does the structure meet the limitations regarding the inlet, outlet, and projections.
Fukada (JP 2008-234936) discloses a battery stack 1 with a cover 31 formed over it. A fan 21/24 supplies air to the space between the cover and the battery stack (Fig 3). However, while the cover 31 may meet the “project toward the first wall of the conductive-member casing section to form an inlet opening” limitation because of the placement over the cover, Fukada is not concerned with outlet and therefore would not meet the limitations of “project toward the second wall of the conduct-member casing section to form an outlet opening”. Fukada in addition does not disclose a “conductive-member casing section”. However, even if Fukada were modified to include such a casing section (such as in Umemoto or Watanabe), it would still lack the cover outlet projecting toward the casing section.
Inoue et al. (US 2008/0247135) discloses a battery stack with cooling air that cools the terminals and fins (Fig 6). While an outlet end of a cooling channel is tapered (thereby suggesting projecting toward the battery stack [and a conductive-member casing section]) (Fig 6), the description of the cover is lacking in terms of how it operates with the structure. The cover is disclosed as part of the battery housing 2. While a tubular portion 36 of a fan casing 33 is in communication with a first passage defined in the battery housing 2 for blowing air generated by the fan 34 toward the upper surface of the module assembly 1 ([0040]), it is not disclosed whether or not the cover has a first end that projects [toward a conductive-member casing section].
In conclusion, the best combination of references is Umemoto in view of Iritani or Fukada. However, while Umemoto discloses a conductive-member casing section with walls (see above), Umemoto does not explicitly disclose a cover having the claimed first and second ends which project towards the conductive-member casing section. In addition, neither Iritani or Fukada make up for the deficiencies of the first and second ends of a cover that project towards the conductive-member casing because Iritani, while having ends to a cover, lacks a casing section to which the cover can project to and the air flow is not over the top of the battery cells, and because Fukada seems to only concern itself with an inlet, but even still lacks a teaching of the cover projecting toward a conductive-member casing section. Therefore, none of the prior art teaches or renders obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                 

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725